UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS



N O . 98-1348

A RVELE G REEN ,                                            A PPELLANT ,

       V.


HERSHEL W. GOBER,
A CTING S ECRETARY OF V ETERANS A FFAIRS,                   A PPELLEE.


                   Before HOLDAWAY, IVERS, and STEINBERG, Judges.

                                           ORDER

        On July 23, 1998, the appellant filed his appeal to a May 13, 1998, decision of the Board
of Veterans' Appeals (BVA) which denied nine different claims he had presented for service
connection. On October 19, 1999, the Court received the appellant's brief in this matter requesting
that the Court vacate the BVA decision and remand for readjudication.

        Since that filing, the Veteran's Claim Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (Nov. 9, 2000) (VCAA), was enacted. The VCAA revised and amended 38 U.S.C. § 5107
to eliminate the requirement that a claimant present a "well-grounded" claim. In addition, § 5103
was amended and §5103A was added to reaffirm and further expound upon the Secretary's duty to
inform and assist a claimant.

       Accordingly, it is

         ORDERED that the appellant file, within 30 days of this order, a legal memorandum which
sets forth his arguments, if any, concerning VCAA applicability to each of his nine claims. The
Secretary may seek leave to file a response to the appellant's legal memorandum within 30 days of
the filing of such memorandum.


DATED: January 10, 2001                                             PER CURIAM.